                                           Case 3:20-cv-00706-JCS Document 16 Filed 08/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         LESLIE SMITH,
                                   7                                                         Case No. 20-cv-00706-JCS
                                                          Plaintiff.
                                   8
                                                   v.                                        ORDER TO SHOW CAUSE
                                   9
                                         VICTORIA WOOD, et al.,                              Re: Dkt. No. 14
                                  10
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a further case management conference was scheduled on

                                  14   August 28, 2020, before this Court in the above-entitled case. Plaintiff was not present. Defendant

                                  15   was not present.

                                  16          IT IS HEREBY ORDERED that Plaintiff appear on September 25, 2020, at 2:00 p.m.,

                                  17   before Chief Magistrate Judge Joseph C. Spero, by Zoom (Zoom Webinar 161 926 0804. Password:

                                  18   050855), San Francisco, California, and then and there to show cause why this action should not be

                                  19   dismissed for Plaintiff’s failure to appear at the case management conference on August 28, 2020,

                                  20   for failure to serve, for failure to prosecute, and for failure to comply with the Court's Order of May

                                  21   26, 2020. A further case management conference is also scheduled for September 25, 2020, at
                                       2:00 p.m.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: August 31, 2020
                                  24
                                                                                        ______________________________
                                  25
                                                                                        JOSEPH C. SPERO
                                  26                                                    United States Chief Magistrate Judge

                                  27

                                  28
